Exhibit 99.2 Condensed Consolidated Interim Financial Statements (Expressed in Canadian Dollars) MOUNTAIN PROVINCE DIAMONDS INC. Six months ended June 30, 2011 (Unaudited) MOUNTAIN PROVINCE DIAMONDS INC. RESPONSIBILITY FOR CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of Mountain Province Diamonds Inc.(the "Company") are the responsibility of the Board of Directors. The unaudited condensed consolidated interim financial statements have been prepared by management, on behalf of the Board of Directors, in accordance with the accounting policies disclosed in the notes to the unaudited condensed consolidated interim financial statements. Where necessary, management has made informed judgments and estimates in accounting for transactions which were not complete at the balance sheet date. In the opinion of management, the condensed consolidated interim financial statements have been prepared within acceptable limits of materiality and are in accordance with International Accounting Standard 34 Interim Financial Reporting using accounting policies consistent with International Financial Reporting Standards appropriate in the circumstances. Management has established processes, which are in place to provide sufficient knowledge to support management representations that it has exercised reasonable diligence that (i) the unaudited condensed consolidated interim financial statements do not contain any untrue statement of material fact or omit to state a material fact required to be stated or that is necessary to make a statement not misleading in light of the circumstances under which it is made, as of the date of, and for the periods presented by, the unaudited condensed consolidated interim financial statements and (ii) the unaudited condensed consolidated interim financial statements fairly present in all material respects the financial condition, results of operations and cash flows of the Company, as of the date of and for the periods presented by the unaudited condensed consolidated interim financial statements. The Board of Directors is responsible for reviewing and approving the unaudited condensed consolidated interim financial statements together with other financial information of the Company and for ensuring that management fulfills its financial reporting responsibilities.An Audit Committee assists the Board of Directors in fulfilling this responsibility. The Audit Committee meets with management to review the financial reporting process and the unaudited condensed consolidated interim financial statements together with other financial information of the Company. The Audit Committee reports its findings to the Board of Directors for its consideration in approving the unaudited condensed consolidated interim financial statements together with other financial information of the Company for issuance to the shareholders. Management recognizes its responsibility for conducting the Company’s affairs in compliance with established financial standards, and applicable laws and regulations, and for maintaining proper standards of conduct for its activities. “Patrick C. Evans” “Jennifer Dawson” Patrick C. Evans Jennifer Dawson President and Chief Executive Officer Chief Financial Officer Toronto, Canada August 11, 2011 2 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Balance Sheets In Canadian dollars (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents (Note 5) $ $ Short-term investments (Note 5) Marketable securities (Note 5) Amounts receivable (Note 5) Advances and prepaid expenses Property and equipment (Note 6) Interest in Gahcho Kué Joint Venture (Note 7) Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Decommissioning and restoration liability (Note 8) Shareholders' equity: Share capital (Note 9) Value assigned to w arrants (Note 9) - Share-based payments reserve (Note 9) Deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The notes to the condensed consolidated interim financial statements are an integral part of these statements. Contingencies and commitments (Note 7) 3 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Comprehensive Loss In Canadian dollars (Unaudited) Three months Three months Six months Six months ended ended ended ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Expenses: Consulting fees (Note 9) $ ) $ ) $ ) $ ) Depreciation ) Exploration and evaluation expenses ) Gahcho Kué Project management fee ) Office and administration ) Professional fees ) Promotion and investor relations ) Salary and benefits ) Transfer agent and regulatory fees ) Travel ) Net loss for the period before the undernoted ) Other expenses: Interest expense on decommissioning and restoration liability ) Other income: Interest income Net loss for the period ) Other Comprehensive (Loss) Income Change in fair value of available-for-sale marketable securities ) ) ) Comprehensive loss for the period $ ) ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The notes to the condensed consolidated interim financial statements are an integral part of these statements. 4 MOUNTAIN PROVINCE DIAMONDS INC. Condensed Consolidated Statements of Equity In Canadian dollars (Unaudited) Total accumulated other Retained comprehensive Share-based Earnings income (loss) Share Capital Warrants Payments Reserve (Deficit) ("AOCI") Total Balance, January 1, 2010 $ ) $ $ Net loss for the period - - - ) - Issuance of common shares - private placement - Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, June 30, 2010 Net loss for the period - - - ) - Issuance of common shares - private placement - Issuance of common shares - exercise of warrants - Issuance of common shares - exercise of options - Fair value of warrants exercised transferred from Warrants ) - Fair value of options exercised transferred from Contributed Surplus - ) - - - Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, December 31, 2010 ) Net loss for the period - - - ) - Issuance of common shares - exercise of warrants - Issuance of common shares - exercise of options - Fair value of warrants exercised transferred from Warrants ) - Fair value of options exercised transferred from Contributed Surplus - ) - - - Fair value of options grant in period - Other Comprehensive Income (loss): Available-for-sale financial assets - current year gains (losses) - Balance, June 30, 2011 $ $
